DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/26/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "8’ " and "8’’ " have both been used to designate lower permanent magnet in paragraphs 0044 and 0045 in the written description .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification

The following title is suggested: Assembly and Method for Bi-stable Solenoid Valve.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 1, "the lower pole core" in line 17, "the upper pole core" in line 17-18; Claim 10, "the lower pole core" in line 8, "the upper pole core" in line 9;  Claim 11, "the lower pole core" in line 10, “the upper pole core” in line 10; Appropriate correction is required.
	Claim 3 recites “the first and second sides having magnetic poles with the same polarity…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, but a reading of the claims in light of the written description merely indicates that the first and second sides of the magnetic poles are 

Claim 11 recites the alternative steps in lines 20-23 “ inserting the lower pole core into the guide sleeve, positioning the lower pole core in the guide sleeve, and connecting the lower pole core to said guide sleeve”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it appears that all the steps merely recite alternative ways of connecting or positioning the lower pole core into the guide sleeve and it is unclear how or in what way the claim limitations are further limiting the claim? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6, 8, 9, 13, 14 is/are rejected (as indefinitely understood) under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Miki (US 5947155);
Claim 1-6, 8, 9, 13, 14 (in the alternative) and 7, 10, 11 is/are rejected (as indefinitely understood)  under 35 U.S.C. 103 as being unpatentable over Miki in view of Fisher (US 4403765); 
Claims 2 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miki and/or in view of Fisher as applied to claim 1 (as indefinitely understood) above and further in view of Alvarez (US 8540208); 
Claim 6 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miki and/or in view of Fisher as applied to claims 1 and 4 (as indefinitely understood) above
Claim 9 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miki and/or in view of Fisher as applied to claim 1 (as indefinitely understood) above and further in view of Choi (US 2005/0006611); 
Claim 12 (in the alternative) is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miki and/or in view of Fisher as applied to claim 1 (as indefinitely understood) above and further in view of Anderson (US 2001/0029986.)
Claims 15 is/are rejected (as indefinitely understood) under 35 U.S.C. 103 as being unpatentable over Miki and/or in view of Fisher and Choi as applied to claims 1 and 9 (as indefinitely understood) above and further in view of Alvarez. 

Miki discloses in claim 1: (see at least annotated figure 1 below)

    PNG
    media_image1.png
    855
    1478
    media_image1.png
    Greyscale

A bistable solenoid valve (figure 1, and see Col 4 ln 61) for a hydraulic brake system (the previous considered a statement of intended use under MPEP 2114 as it does not in and of itself add any further meaningful limitation to the body of the claim), comprising: a guide sleeve (bearing surfaces act as sleeves to guide at 26); an upper non-moving pole core (at 25 top is an iron plate material Col 4 ln 62) fixedly arranged in the guide sleeve; a valve seat (at 10); a closing element (11/23) movably arranged in the guide sleeve and configured to enter the valve seat during a closing movement and lift out of the valve seat during an opening movement (i.e. the actuator/pin/armature moves reciprocally into and out of the valve seat to open and close the valve ports); a magnet assembly (permanent magnets 22 and material 27/28) to which the closing element is fixedly connected; a coil (21) positioned around the guide sleeve and substantially enclosing the guide sleeve, the coil configured to actuate movement of the closing element via the magnet assembly (Col 4 ln 45-53 where a controller is used to control the current through the coils in either direction to direct magnetic flux to move the magnets in the opening and closing 
	If it could be persuasively argued at some future unforeseen date that Miki does not explicitly disclose a continuous guide sleeve; Fisher teaches: a continuous guide sleeve on the inside diameter of the coil to guide the reciprocal action of the movable core (see Figure 1, sleeve 15, provides for a sealing bearing race so that the armature can move smoothly and reciprocally therein without loss of pressure, Col 5 ln 37-43.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely the bearing sleeves at distal ends of the armature as taught in Miki, a continuous bearing/guide sleeve as taught in Fisher, arranged to slidingly guide in reciprocal fashion the movable magnet core of Miki as taught in Fisher, all for the purpose of providing (for example) a bearing race, and a pressure sealed region so that the armature can move smoothly and reciprocally therein without loss of relative pressure. 

Miki discloses (or as modified for the reasons discussed above) in claim 2:  The bistable solenoid valve as claimed in claim 1, wherein the magnet assembly is molded onto the closing element (i.e. the assembly is pre-formed or molded and then arranged on the larger diameter portion of the closing element 23, with the E-rings 29 holding the magnet assembly securely in place.) 
	If it could be persuasively argued at some future unforeseen date that Miki does not explicitly disclose: an over-molding the magnet assembly, Alvarez teaches:  overmolding the magnetic assembly (coil and permanent magnets overmolded by a holder 119 Col ln 51-55, for 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to combine the magnet assembly of Miki as taught in Alverez via an overmolding of a holder of the assembly, for the purpose of providing a fluid tight and integral assembly so as to insure safe and reliable valve function. 

Miki discloses (or as modified for the reasons discussed above) in claim 3:  The bistable solenoid valve as claimed in claim 1, wherein the magnet assembly has a first side facing (top 22) the upper pole core and a second side facing (bottom 22) the lower pole core, the first and second sides having magnetic poles with the same polarity (and with the North sides facing each other, the South sides facing away from each other towards the respective poles.)  

Miki discloses (or as modified for the reasons discussed above) in claim 4: The bistable solenoid valve as claimed in claim 1, wherein the magnet assembly comprises two permanent magnets (22 are permanent magnets, Col 4 ln 2.) 

Miki discloses (or as modified for the reasons discussed above) in claim 5:  The bistable solenoid valve as claimed in claim 4, wherein the two permanent magnets are positioned oppositely relative to one another (along the central axis of 23.)

Miki discloses (or as modified for the reasons discussed above) in claim 6: The bistable solenoid valve as claimed in claim 4, wherein the two permanent magnets are separated from one 
	If it could be persuasively argued that the insulation must be nonmagnetic, in an alternative embodiment of Miki, Col 7 ln 25-29, the ends of the magnets may be engaged with nonmagnetic yoke material such as an elastic material, for the purpose of mitigating repeated impact of the magnets, thus preserving the life of the core and reducing over time  fracturing of the magnets themselves. 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in the alternative for the insulation material between and/or surrounding the magnets of Miki, an elastic material, for the purpose of mitigating repeated impact of the magnets, thus preserving the life of the core and reducing over time  fracturing of the magnets themselves. 

Miki discloses (as modified for the reasons discussed above) in claim 7: The bistable solenoid valve as claimed in claim 1, wherein the lower non-moving pole core is pressed into the guide sleeve (Fisher teaches the core pressed into the guide sleeve for the above purpose of maintaining a pressurized fluid seal) and accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to provide for press fit of the fixed core of Miki as taught in Fisher into the guide sleeve for providing a pressurized fluid seal.  

Miki discloses (or as modified for the reasons discussed above) in claim 8: The bistable solenoid valve as claimed in claim 1, wherein at least one of the lower pole core and the upper 
	Nonetheless, even if the cores of Miki are not directly within the inner radial circumferential surface of the coils, considering that Fisher teaches the core is within the inner circumferential surface of the coil, so as to provide for a transfer of magnetic flux path about the coil, 
	it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to extend the upper and lower fixed pole cores of Miki as taught by the fixed core of Fisher within the inner circumferential surface of the coil of Miki as taught in Fisher, for the purpose of providing accurate and increased electromagnetic flux about the coil, thus directing the magnetic flux path to move the movable core armature as taught in both Miki and Fisher.  

Miki discloses (or as modified for the reasons discussed above) in claim 9: The bistable solenoid valve as claimed in claim 1, but does not explicitly disclose, although Choi teaches:  the closing element consists of non-magnetizable material (paragraph 0087, for the purpose of reducing and/or preventing the rod/closing member for negatively influencing the magnetic field of the permanent and electro magnets.) 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a non magnetic material for the closing element of Miki as taught by Choi, for the purpose of reducing and/or preventing the rod/closing member for negatively influencing the magnetic field of the permanent and electro magnets of Miki as taught in Choi,  especially considering that it has been held to be within the general skill of a worker in the art to select a In re Leshin, 125 USPQ 416. 
 
Miki discloses in claim 10: [a device that operates…] (Col 4 ln 45-53 where a controller is used to control the current through the coils in either direction to direct magnetic flux to move the magnets in the opening and closing direction along with the armature/pin) A method for controlling a bistable solenoid valve (figure 1) that includes a guide sleeve (bearing surfaces act as sleeves to guide at 26); an upper non-moving pole core (top 25) fixedly arranged in the guide sleeve; a valve seat (at 10)[,] a closing element (11/23) movably arranged in the guide sleeve and configured to enter the valve seat during a closing movement and lift out of the valve seat during an opening movement a magnet assembly (22/27/28) to which the closing element is fixedly connected (i.e. the actuator/pin/armature moves reciprocally into and out of the valve seat to open and close the valve ports); a coil (21) positioned around the [circumference of the] guide sleeve and substantially enclosing the [circumference of the] guide sleeve, the coil configured to actuate movement of the closing element via the magnet assembly (as discussed above); and a lower non-moving pole core (bot 25) fixedly arranged in the [circumference of the] guide sleeve, the magnet assembly positioned between the lower pole core and the upper pole core, the method comprising: energizing the solenoid valve in a first current direction (as discussed Col 5 ln 19-30 where the current can be in either direction so as…) to magnetize the upper pole core and the lower pole core in such a way that the upper pole core repels a first permanent magnet of the magnet assembly that is associated with the upper pole core and the lower pole core attracts a second permanent magnet of the magnet assembly that is associated with the lower pole core (i.e. when the current is in the direction opposite that of upper magnet 22 of magnetic direction 1002, Miki does not explicitly disclose a continuous guide sleeve surrounded by the coil; Fisher teaches: a continuous guide sleeve on the inside diameter of the coil to guide the reciprocal action of the movable core (see Figure 1, sleeve 15, provides for a sealing bearing race so that the armature can move smoothly and reciprocally therein without loss of pressure, Col 5 ln 37-43.) 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely the bearing sleeves at distal ends of the armature as taught in Miki, a continuous bearing/guide sleeve as taught in Fisher, arranged to slidingly guide in reciprocal fashion the movable magnet core of Miki as taught in Fisher, all for the purpose of providing (for example) a bearing race, and a pressure sealed region so that the armature can move smoothly and reciprocally therein without loss of relative pressure.  

Miki discloses in claim 11: [An apparatus formed via…] A method for assembling a bistable solenoid valve (figure 1, and see Col 4 ln 61) that includes a guide sleeve (26 upper and lower); an upper non-moving pole core (upper 25) fixedly arranged in the [circumference of the] guide sleeve; a valve seat (at 10); a closing element (at 11/23) movably arranged in the guide sleeve and configured to enter the valve seat during a closing movement and lift out of the valve seat Miki does not explicitly disclose a continuous guide sleeve surrounded by the coil; Fisher teaches: a continuous guide sleeve on the inside diameter of the coil to guide the reciprocal action of the movable core (see 
	It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of merely the bearing sleeves at distal ends of the armature as taught in Miki, a continuous bearing/guide sleeve as taught in Fisher, arranged to slidingly guide in reciprocal fashion the movable magnet core of Miki as taught in Fisher, all for the purpose of providing (for example) a bearing race, and a pressure sealed region so that the armature can move smoothly and reciprocally therein without loss of relative pressure.  

Miki discloses (or as modified for the reasons discussed above)  in claim 12: but does not disclose the use of the above in claim 1 in a hydraulic brake system for a motor vehicle, comprising at least one solenoid valve, the at least one solenoid valve configured for controlling a brake fluid; but Anderson teaches: a hydraulic brake system for a motor vehicle, comprising at least one solenoid valve, the at least one solenoid valve configured for controlling a brake fluid (paragraph 0001); accordingly it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Anderson, the bistable solenoid valve of Miki in a hydraulic brake system as taught by Anderson, so as to control the brake fluid in the system of Anderson as taught therein, thus accomplishing the ostensible purpose of efficient vehicle braking and traffic safety. 

Miki discloses (or as modified for the reasons discussed above) in claim 13: The bistable solenoid valve as claimed in claim 3, wherein the first and second sides of the magnet assembly both have magnetic south pole or magnetic north pole polarity (id). 

Miki discloses (or as modified for the reasons discussed above) in claim 14: The bistable solenoid valve as claimed in claim 1, wherein the magnet assembly comprises a plurality of permanent magnets (22’s.) 

Miki discloses (or as modified for the reasons discussed above) in claim 15: The bistable solenoid valve as claimed in claim 9, wherein the closing element consists of non-magnetizable [material] but does not disclose, although Alvarez teaches using: plastic (for holding the magnetizable parts Col 1 ln 65-66.)  
	It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize as suggested by Miki,  as taught by Alvarez, a non-magnetizeable material, such as a plastic or resin material that is capable of being formed during a production process, and can hold it’s shape and not affect the magnetic components of the solenoid valve as taught by Miki, all for the purpose of providing an efficient assembly that is repeatably produced, especially considering that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended us as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753